550 N.W.2d 262 (1996)
216 Mich. App. 552
Christine SMITH, Plaintiff-Appellant,
v.
YMCA OF BENTON HARBOR/ST. JOSEPH, Defendant-Appellee.
Docket No. 181122.
Court of Appeals of Michigan.
Submitted March 13, 1996, at Grand Rapids.
Decided May 14, 1996, at 9:00 a.m.
Released for Publication July 12, 1996.
*263 Benefiel, Farrer & Glista by Fredrick J. Farrer, Kalamazoo, for plaintiff.
Linsey, Strain & Worsfold, P.C. by Joseph P. Vander Veen, Grand Rapids, for defendant.
Before SAWYER, P.J., and NEFF and GOTHAM,[*] JJ.
NEFF, Judge.
Plaintiff appeals as of right from an order of the circuit court granting summary disposition for defendant, pursuant to MCR 2.116(C)(7), on the basis of a release signed by plaintiff's parents when she was a minor. We reverse and remand for further proceedings.

I
When plaintiff was approximately ten years old, she was injured in defendant's swimming pool when another child dove on top of her. Plaintiff's parents subsequently executed a release and indemnity agreement with defendant that, in pertinent part, purported to release defendant from all causes of action by plaintiff or her parents in exchange for a lump-sum payment of $3,275.
Although defendant paid the sum, plaintiff, on reaching the age of majority, initiated this cause of action, seeking damages for the injuries she received in the accident in the swimming pool. Ultimately, defendant moved for summary disposition, claiming that the release and indemnity agreement signed by plaintiff's parents barred this cause of action. Defendant acknowledged that under common law parents could not compromise claims held by their children, but argued that M.C.L. § 700.403; M.S.A. § 27.5403 abrogated the common law and allowed such compromises to occur. The trial court agreed and granted summary disposition.

II
This Court reviews de novo a lower court's determination regarding a motion pursuant to MCR 2.116(C)(7). We review all the affidavits, pleadings, and other documentary evidence submitted by the parties and, where appropriate, construe the pleadings in favor of the plaintiff. Patterson v. Kleiman, 447 Mich. 429, 526 N.W.2d 879 (1994). A motion under this court rule should be granted only if no factual development could provide a basis for recovery. Skotak v. Vic Tanny Int'l, Inc., 203 Mich.App. 616, 617, 513 N.W.2d 428 (1994).

A
It is well settled in Michigan that, as a general rule, a parent has no authority, merely by virtue of being a parent, to waive, release, or compromise claims by or against the parent's child. See McKinstry v. Valley Obstetrics-Gynecology Clinic, P.C., 428 Mich. 167, 192, 405 N.W.2d 88 (1987). Although statutory enactments can abrogate the common-law rules, such rules may not be eliminated by implication, and statutes in derogation of the common law must be strictly construed. Marquis v. Hartford Accident & Indemnity (After Remand), 444 Mich. 638, 652-653, 513 N.W.2d 799 (1994).

B
The statute relied on by defendant provides in pertinent part:
A person under a duty to pay or deliver money or personal property to a minor may perform this duty, in amounts not exceeding $5,000.00 per annum, by paying or delivering the money or property to the minor, if the minor is married; a parent or a person having the care and custody of the minor under a court order and with whom the minor resides; or a guardian of the minor. [M.C.L. § 700.403; M.S.A. § 27.5403.]
Defendant claims that this statute provides authority to parents to compromise their children's causes of action. We disagree because we find the statute inapplicable to the *264 issue presented. The statute does not provide parents the authority to compromise their children's claims; it merely permits a debtor of a minor to make payments directly to the minor's parents without seeking judicial approval for each payment as long as the aggregate amount of the payments is less than $5,000 a year. In other words, it provides a simple procedure for payment of relatively small liquidated amounts to parents of minors to whom the money is owed.

C
Contrary to defendant's argument, we do not find this Court's opinion in Commire v. Automobile Club of Michigan, Ins. Group, 183 Mich.App. 299, 454 N.W.2d 248 (1990), dispositive of this appeal. In Commire, the defendant insurance company argued that it had satisfied its obligation to the minor plaintiffs by paying undisputed insurance claims to the plaintiffs' father. The parties in Commire did not dispute the amount owed by the insurance company; rather, the insurance company merely argued, and this Court agreed, that under M.C.L. § 700.403 M.S.A. § 27.5403, the payments made to the plaintiffs' parent satisfied its liability up to the $5,000 cap.
Thus, Commire dealt only with whether the method of payment of a liquidated claim was proper, not whether a parent can compromise a child's claim, thereby creating the liquidated amount. Therefore, this Court's opinion in Commire does not assist in resolving the question presented here.

D
We also disagree with the analysis of the trial court that MCR 2.420(B)(4) demonstrates that M.C.L. § 700.403; M.S.A. § 27.5403 affords parents the authority to compromise their children's claims. To the contrary, MCR 2.420(A) provides that the rule applies only to settlements in cases "brought for a minor by a next friend, guardian, or conservator," which we read as further support for our holding that a parent has no authority to compromise an unliquidated claim or to liquidate a claim on behalf of a child absent the formal procedures and proper supervision suggested by the court rule. The obvious basis for such a rule is to ensure that the best interests of the minor are protected by (1) the appointment of a next friend, guardian, or conservator to represent the minor and (2) the oversight of the trial court, or probate court, before an action is commenced, to scrutinize any proposal that compromises the minor's rights.

E
Finally, we find support for our holding in Gomez v. Maricopa Co., 175 Ariz. 469, 857 P.2d 1323 (App.1993). There, the minors' mother authorized other family members to settle claims arising out of the wrongful death of the minors' father. The settlement included annuities purchased by one of the defendants for the minors, which provided monthly payments of $100 until they reached the age of majority and then a lump-sum payment.
The defendant in Gomez argued that Ariz.Rev.Stat. § 14-5103, a statute similar to M.C.L. § 700.403; M.S.A. § 27.5403, provided an exception to the common-law rule regarding parental compromise of a child's claim. The Arizona Court of Appeals disagreed. Although the court agreed that the annuity payments could be made to the minors' parent, it found the question presented was not whether the method of payment was correct, but "whether the settlement of the children's claims, which in turn created the [defendant's] duty to make payments, bars [the minors'] wrongful death action." Gomez, supra at 472, 857 P.2d 1323. Ultimately, the Court held:
The statute is not relevant to the correct procedure for entering into a binding settlement of a minor's wrongful death claim and does not dispense with the need for appointment of a guardian or approval by the court to compromise the minor's claim. [Id. at 473, 857 P.2d 1323.]
We agree with this holding and the reasoning behind it and find that it applies with equal force in Michigan.

III
Accordingly, we conclude that the trial court erred in granting summary disposition *265 for defendant. This matter is reversed and remanded for proceedings consistent with this opinion.
Reversed and remanded. We do not retain jurisdiction.
NOTES
[*]  Roy D. Gotham, 32nd Judicial Circuit Judge, sitting on Court of Appeals by assignment pursuant to Const.1963, Art. 6, Sec. 23, as amended 1968.